    Case 3:19-md-02885-MCR-GRJ Document 1729 Filed 03/26/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT                  ARMS        Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

This Document Relates to:                     Judge M. Casey Rodgers
Estes, 7:20cv137                              Magistrate Judge Gary R. Jones
Hacker, 7:20cv131
Keefer, 7:20cv104


                                      ORDER

      This Order addresses Plaintiffs’ motions in limine (G3 and G4), which seek

to exclude evidence or argument regarding Plaintiffs’ receipt of collateral benefits,

including disability benefits. Plaintiffs also move to exclude evidence of United

States Department of Veteran’s Affairs (“VA”) disability determinations,

applications, and files related to Plaintiffs’ disability claims, including

documentation related to Compensation & Pensions (“C&P”) exams. Plaintiffs

argue that evidence of collateral benefits are inadmissible to reduce a plaintiff’s

damages under both Georgia and Kentucky law. Additionally, to the extent there

are exceptions to these general rules, such as for purposes of impeachment, Plaintiffs

argue that these exceptions should be narrowly applied. Plaintiffs also argue that the

probative value of this evidence is substantially outweighed by the danger of unfair

prejudice or confusion to the jury under Fed. R. of Evid. 403.
    Case 3:19-md-02885-MCR-GRJ Document 1729 Filed 03/26/21 Page 2 of 5
                                                                              Page 2 of 5


      Defendants concede that evidence of the amount of Plaintiffs’ collateral

benefits is not admissible; however, they argue that evidence of collateral benefits is

admissible provided the evidence has a valid evidentiary purpose other than

revealing the fact of those benefits to the jury. Here, Defendants contend that this

evidence is admissible to prove that Plaintiffs suffer from disabilities other than just

hearing loss and tinnitus, which is relevant to their damages claims.

      As both parties recognize, Kentucky and Georgia laws prohibit the use of

evidence of collateral benefits to reduce a plaintiff’s potential damages. See ML

Healthcare Servs., LLC v. Publix Super Markets, Inc., 881 F.3d 1293, 1298 (11th

Cir. 2018) (citing Polito v. Holland, 258 Ga. 54, 365 S.E.2d 273, 274 (1988)); Peters

v. Wooten, 297 S.W.3d 55, 62 (Ky. App. 2009) (citing O'Bryan v. Hedgespeth, 892

S.W.2d 571 (Ky.1995)). While collateral benefits evidence is generally prohibited,

both states do provide for limited exceptions to this general rule. In Georgia,

evidence of collateral benefits can be used for “impeachment purposes when a

witness gives false evidence related to a material issue in the case.” See ML

Healthcare Servs, 881 F.3d at 1298. And Kentucky law includes a “malingering

exception,” which allows evidence of a plaintiff’s receipt of collateral benefits where

it is necessary to prevent a plaintiff from misleading the jury. See Peters, 297

S.W.3d at 62.
   Case 3:19-md-02885-MCR-GRJ Document 1729 Filed 03/26/21 Page 3 of 5
                                                                           Page 3 of 5


      Both parties point to cases in which other courts have addressed the

admissibility of United States Social Security Administration (“SSA”) applications

and determinations. For example, in Chavez, the court found that a plaintiff’s

disability application was relevant to plaintiff’s claims and admissible as a party

admission under Fed. R. of Evid. 801(d)(2). See Chavez v. Waterford Sch. Dist.,

2011 WL 887784, at *3 (E.D. Mich. 2011) (citing Hubbard v. Detroit Public

Schools, 372 F. App’x 631, 635 (6th Cir. 2010)). The court in Chavez, however,

also found that the SSA’s disability determination was inadmissible under Fed. R.

of Evid. 403, given the different standards applicable to an SSA determination, as

compared to plaintiff’s legal claims. See Chavez, 2011 WL 887784, at *3 (finding

that the SSA determination would only serve to confuse or mislead the jury).

      After considering the parties’ arguments and the relevant case law, the Court

finds that any VA form that contains a disability determination, disability rating

percentage, monthly compensation amount, or service-connected conclusion is

inadmissible as collateral benefit evidence and as prejudicial and confusing under

Fed. R. of Evid. 403. The Court disagrees with Defendants’ argument that this

evidence should be admissible for the evidentiary purpose of showing that Plaintiffs

suffer from other issues that will affect their ability to work. While Defendants are

free to offer evidence that Plaintiffs suffer from other disabilities that could

contribute to their loss in earnings and ability to work, there are other avenues for
    Case 3:19-md-02885-MCR-GRJ Document 1729 Filed 03/26/21 Page 4 of 5
                                                                                          Page 4 of 5


Defendants to introduce this evidence other than via VA disability determination

documentation. 1 Even if Defendants excluded the specific dollar amounts assigned

the Plaintiffs’ VA disability awards, any remaining probative value of this evidence

is substantially outweighed by the danger of prejudice and misleading the jury. There

is a risk that the jury will substitute the VA’s decision-making for their own.

       However, the Court finds that Plaintiffs’ VA disability claim applications are

admissible as opposing party statements under Fed. R. of Evid. 801(d)(2). While

the Court understands Plaintiffs’ concerns over the risk that a disability application

may indirectly introduce collateral benefit evidence to the jury, the probative value

of the Plaintiffs’ admissions concerning their injuries outweighs that risk. The Court

will issue a limiting instruction to address the risk.

       Regarding documents related to Plaintiffs’ C&P exams, such as Disability

Benefit Questionnaires completed by VA-affiliated physicians or medical

practitioners, these documents are admissible solely for impeachment. The purpose

of C&P exams is to determine disability status and benefit eligibility, not to render

substantive medical care or treatment. See Gruenwald v. United States, 2017 WL

11503438, at *1 (E.D. Va. Feb. 23, 2017). For example, Defendants wish to



       1
          Defendants cite to In re: Gen. Motors, to support their position that evidence of unrelated
injuries is relevant to Plaintiffs’ loss of earnings capacity claims. See In re: Gen. Motors LLC
Ignition Switch Litig., 2015 WL 7455569, at *2 (S.D.N.Y. 2015). The Court does not disagree
with the finding of the court in In re: Gen. Motors, however, that court did not specifically speak
to the admissibility of collateral benefit evidence for this stated purpose. See id.
    Case 3:19-md-02885-MCR-GRJ Document 1729 Filed 03/26/21 Page 5 of 5
                                                                              Page 5 of 5


introduce a Hearing Loss and Tinnitus Disability Benefits Questionnaire, which was

completed by the VA as part of Hacker’s C&P exam. See Ex. D-Hacker-259. Under

the “Diagnoses” section of this document, the evaluator notes, “The Veteran may

have hearing loss at a level that is not considered to be a disability for VA purposes.”

See id. at 3. The document also includes the evaluator’s opinion on service

connection for tinnitus. See id. at 5. The Court considers any VA determination to

be highly prejudicial and confusing to the jury, as discussed above. Additionally,

some exhibits related to Plaintiffs C&P exams and evaluations included on

Defendants exhibit list, are voluminous, which would further complicate the matter

for the jury. See, e.g. Ex. D-Estes-530.

      Accordingly, Plaintiffs’ motion to exclude evidence or argument that

Plaintiffs’ recovery should be impacted by disability or other collateral benefits is

GRANTED. Plaintiffs’ motion to exclude all VA documents related to Plaintiffs is

GRANTED IN PART AND DENIED IN PART.

      SO ORDERED, on this 26th day of March, 2021.



                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE
